  Case 16-30498         Doc 65     Filed 05/10/19 Entered 05/10/19 14:43:46              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-30498
         REGINALD COURTLAND
         CUTASHA L HARRIS COURTLAND
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/26/2016.

         2) The plan was confirmed on 03/01/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/03/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/16/2019.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-30498        Doc 65       Filed 05/10/19 Entered 05/10/19 14:43:46                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $10,405.24
       Less amount refunded to debtor                            $334.48

NET RECEIPTS:                                                                                    $10,070.76


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $466.13
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,466.13

Attorney fees paid and disclosed by debtor:                  $275.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AT&T SERVICES INC                Unsecured            NA       2,758.03         2,758.03        262.49        0.00
BMG MUSIC CLUB                   Unsecured          30.00           NA               NA            0.00       0.00
CAVALRY SPV I                    Unsecured     17,309.13     17,237.56        17,237.56       1,700.17        0.00
CF MEDICAL                       Unsecured          80.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      7,061.14     12,961.70        12,961.70       1,278.43        0.00
COLUMBIA HOUSE                   Unsecured          55.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         564.11           NA               NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured         343.20           NA               NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured         157.44           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         292.76           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured      3,193.16          15.00         1,595.86        157.41        0.00
INTERNAL REVENUE SERVICE         Priority             NA           0.00             0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,754.14            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         384.18           NA               NA            0.00       0.00
LINCOLN TECH                     Unsecured         348.44        361.30           361.30          31.82       0.00
MCI COMMUNICATIONS               Unsecured         244.36           NA               NA            0.00       0.00
MIDLAND FUNDING                  Unsecured      1,420.64            NA               NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured          80.00           NA               NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         743.99        800.49           800.49          70.50       0.00
UNITED AUTO CREDIT CORP          Unsecured      4,931.41            NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      7,003.38       7,461.09         7,461.09        735.90        0.00
US DEPT OF ED FEDLOAN            Unsecured     10,716.67     13,868.93        13,868.93       1,367.91        0.00
US DEPT OF EDUCATION             Unsecured      6,540.29            NA               NA            0.00       0.00
VALUE CITY FURN                  Secured             0.00           NA               NA            0.00       0.00
VERIZON WIRELESS                 Unsecured      1,421.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-30498         Doc 65      Filed 05/10/19 Entered 05/10/19 14:43:46                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $57,044.96          $5,604.63              $0.00


Disbursements:

         Expenses of Administration                             $4,466.13
         Disbursements to Creditors                             $5,604.63

TOTAL DISBURSEMENTS :                                                                      $10,070.76


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 05/10/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
